PER CURIAM.
Reversed and remanded for a new trial on attempted manslaughter. We agree with the appellant that the trial court erred in instructing the jury on attempted manslaughter by culpable negligence, a non-existent crime in Florida. Taylor v. State, 444 So.2d 931 (Fla.1983). Although the trial court also instructed the jury on attempted manslaughter by act, a crime that is recognized by Florida law, the trial court went astray when it informed the jury that the case at hand was one involving culpable negligence. We believe those comments constituted fundamental error entitling the appellant to a new trial on attempted manslaughter by act.
ANSTEAD, LETTS and STONE, JJ., concur.